DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lentner (US 2019/0124401 A1).

Regarding claims 1 and 11 – Lentner discloses a hub device establishing an independent dedicated Wi-Fi network, the hub device configured to receive multiple inputs and multiple outputs, refer to Figures 3, 4, 5A to 5C, 7, 8, and paragraphs [0041] to [0043], [0047], [0055], [0056], [0064], [0074], [0082], [0089].
a lead device coupled to the hub device, refer to Figures 11, 12, and paragraphs [0089], [0102].

Regarding claims 2 and 12 – Lentner discloses the hub device is hardware that operates as a router, a controller and an access point, refer to Figure 3, 6, 8, 12, 13, and paragraphs [0041], [0082] to [0084], [0122].
Regarding claim 3 – Lentner discloses the lead device and the plurality of group devices are smartphones, refer to Figure 3 and paragraph [0041], [0042].
Regarding claim 4 – Lentner discloses the lead device comprises a lead mobile application operating on the lead device, wherein the lead mobile application comprises a location module and a communication module, refer to Figures 3, 4, 9, and paragraphs [0043], [0047] to [0052].
Regarding claims 10 and 15 – Lentner discloses the limited geographic area comprises a predetermined radius around the hub device, wherein the hub device is portable, refer to Figure 11, and paragraphs [0050], [0052], [0106], [0107], [0111], [0115].
Regarding claim 13 – Lentner discloses establishing a private communication connection between two or more of the plurality of group devices, refer to Figure 11, and paragraphs [0022], [0074], [0105], [0111].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Messing et al. (US 2015/0339917 A1) discloses triggering commands on a target device in response to broadcasted event notifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
28 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465